February 9, 1993
                      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 92-1562

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                   GENOVEVO MELENDEZ CARRUCINI,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]
                                                        

                                             

                              Before

              Selya, Cyr and Stahl, Circuit Judges.
                                                  

                                             

    Harry Anduze Montano and Guillermo Ramos Luina on brief for
                                                  
appellant.
   Daniel F. Lopez-Romo, United States Attorney, Jose A. Quiles-
                                                                
Espinosa,  Senior  Litigation  Counsel,  and  Edwin  O.  Vazquez,
                                                                
Assistant United States Attorney, on brief for appellee.

                                             

                                             

          Per  Curiam.   We  have  examined  the record  in  this
          Per  Curiam
                     

criminal case, taking  the evidence in the  light most flattering

to the  prosecution, indulging  all reasonable inferences  in its

favor, and then  determining whether a  rational jury could  find

guilt  beyond a reasonable doubt.   See United  States v. Boylan,
                                                                

898 F.2d 230, 243 (1st Cir.), cert. denied, 111 S.Ct. 139 (1990).
                                          

In approaching this determination, we have considered both direct

and circumstantial  evidence.    On  that  basis,  we  are  fully

satisfied  that  the  magistrate  judge's findings  of  fact  are

supportable and  that the guilty verdict  represents "a plausible

rendition of the record."  United States  v. Ortiz, 966 F.2d 707,
                                                  

711  (1st Cir. 1002),  cert. denied,      S.Ct.     (1993).   We,
                                   

therefore, summarily  affirm the  judgment below.   See 1st  Cir.
                                                       

Loc. R. 27.1.

          For the sake of  completeness, we add that whether  the

military  authorities complied  with the  procedures limned  by 9

L.P.R.A.    1044 is not  a material  issue at this  stage of  the

proceedings;   appellant,  after  all,   was  charged  with,  and

convicted of,  violating 9 L.P.R. A.   1041, not   1044.  We add,

moreover, that because appellant failed  to raise any issue below

as to either the adequacy of  notice or abridgement of his  Sixth

Amendment  rights, we will not  entertain those claims on appeal.

See United States v. Slade, 980 F.2d 27 (1st Cir. 1992).1
                          

                    

     1At  any rate, we think  that the notice  here was ample and
appellant's constitutional rights were not infracted.

                                2

Affirmed.
        

                                3